J-A03025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WILLIE R. TRAVIS                                  IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

NANCY GIROUX, ET AL.

                            Appellees                 No. 1061 MDA 2014


                  Appeal from the Order entered June 12, 2014
                In the Court of Common Pleas of Dauphin County
                     Civil Division at No: 2014-CV-03172-MP


BEFORE: MUNDY, STABILE, and FITZGERALD,* JJ.

JUDGMENT ORDER BY STABILE, J.:                        FILED MARCH 31, 2015

        Appellant, Willie R. Travis, appeals pro se from the dismissal of his

“Petition for Writ of Habeas Corpus ad Subjeciendum.” We affirm.

        Appellant’s petition is a collateral attack on the judgment of sentence

imposed by the trial court for his conviction of various crimes. Such “habeas

petitions” must be addressed under the Post Conviction Relief Act (PCRA),

the sole means of obtaining post-conviction collateral relief.    42 Pa.C.S.A.

§ 9542; Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013)

(“[A] defendant cannot escape the PCRA time-bar by titling his petition or

motion as a writ of habeas corpus.”).



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A03025-15



       When he filed his habeas petition, Appellant’s previous PCRA petition

was pending.          See Commonwealth v. Travis, No. 687 MDA 2014,

judgment order at 1-2 (Pa. Super. filed Nov. 6, 2014). “When an appellant’s

PCRA appeal is pending before a court, a subsequent PCRA petition cannot

be filed until the resolution of review of the pending PCRA petition by the

highest state court in which review is sought, or upon the expiration of the

time for seeking such review.”           Commonwealth v. Lark, 746 A.2d 585,

588 (Pa. 2000).

       Under Lark, Appellant cannot file a successive post-conviction petition

while his previous PCRA petition is still pending on appeal. The trial court

properly dismissed Appellant’s petition, but for the wrong reason (as an

improper filing, instead of for lack of jurisdiction).   Because the trial court

reached the correct result, we may affirm the order.        See id. at 591.     If

Appellant wishes to litigate the issues raised in his habeas petition (there is

some suggestion he advanced the same claim several times before) he must

wait until the appeals process regarding his previous PCRA petition is

concluded.1      Until that time, no court may entertain successive post-

conviction filings.

____________________________________________


1
  Although the Commonwealth and the trial court reference Appellant’s
concise statement of errors complained of on appeal, no concise statement
appears in the trial court docket or certified record. Appellant’s failure to file
his concise statement waives all issues on appeal. See Pa.R.A.P. 1925(b)(1)
(requiring an appellant to “file of record” and serve the concise statement).



                                           -2-
J-A03025-15



     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2015




                          -3-